Abatement Order filed April 2, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00859-CV
                                ____________

       AMERICAN RISK INSURANCE COMPANY, INC., Appellant

                                        V.

                     VERONICA SERPIKOVA, Appellee


                     On Appeal from the 80th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2013-14955


                           ABATEMENT ORDER

      This is an appeal from a final judgment signed July 25, 2014. Appellant filed
a timely motion for new trial. The reporter’s record in this case was due November
24, 2014, but it has not been filed. See Tex. R. App. P. 35.1. On December 2, 2014,
this court ordered Michelle Tucker, the official court reporter, to file the record
within 30 days. The court reporter did not file the record as ordered or respond to
this court’s order. On January 21, 2015, this court again ordered Michelle Tucker
to file the record within 30 days. In the order, the court instructed the court reporter
that if the record was not filed, the court would order the trial court to conduct a
hearing to determine the reason for the court reporter’s failure to file the record.
The record has not been filed with the court. The court reporter has not filed a
request for an extension of time to file the record or any response to this court’s
orders.

      The trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed. Tex. R. App. P. 35.3(c). The trial court must help
ensure that the court’s reporter’s work is timely accomplished. Tex. R. App. P.
13.3. Because the reporter’s record is four months past due and the court reporter
has not responded to our orders, we issue the following order.

      We direct the judge of the 80th District Court to conduct a hearing at
which the court reporter, appellant’s counsel, and appellee’s counsel shall
participate (a) to determine the reason for failure to file the record; (b) to establish
a date certain when the reporter’s record will be filed, and (c) to make findings as
to whether the court reporter should be held in contempt of court for failing to file
the reporter’s record timely as ordered. We order the trial court to prepare a record,
in the form of a reporter’s record, of the hearing. The trial judge shall make
findings of fact and conclusions of law, and shall order the trial clerk to forward to
this court a supplemental clerk’s record containing the findings and conclusions.
The hearing record and supplemental clerk’s record shall be filed with the clerk of
this court within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental records ordered herein are filed in this court. The court also will
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. If the court reporter files the
record prior to the date set for the hearing, the appeal will be reinstated and the trial
court need not hold a hearing.

                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Busby.